Response to Arguments
The Applicant’s arguments submitted on 2/3/2022 have been fully considered, but are not persuasive.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made (and/or the application was effectively filed), and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
It would have been obvious to one of ordinary skill in the art at the time of filing to use the binarization technique of Onimatsu to isolate the shapes of Shimodaira, because it is predictable that using binary two-dimensional image data would reduce the memory requirements for storing the shape data since each piece of binary data only requires one bit of storage space whereas the original three-dimensional data would require several bytes of storage space by comparison.  It is known to those of ordinary skill in the art at the time of filing to use binarization to compress data while maintaining accuracy, particularly in this case where Shimodaira is mainly concerned with determining the 2D shape of the hole.  Accordingly, the binarization of the data disclosed by Onimatsu is a natural and obvious solution to reduce storage space requirements for Shimodaira’s 2D shape data.


Specification
The objection to the title is hereby withdrawn in response to Applicant’s amendments. 

Claim Interpretation
The claim interpretations of 11/10/2021 are hereby maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "[t]he information processing methods according to claim 1" where Examiner interprets Applicant intended to recite "[t]he information processing [[methods]]device according to claim 1".  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "[t]he information processing methods according to claim 3" where Examiner interprets Applicant intended to recite "[t]he information processing method according to claim 3".  There is insufficient antecedent basis for this limitation in the claim, because only one method is claimed in claim 3 – not a plurality.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimodaira, US 2018/0250813 A1 (hereinafter referred to as “Shimodaira”) in view of Onimatsu et al., US 2019/0283350 A1 (hereinafter referred to as “Onimatsu”).

Regarding claim 1, Shimodaira discloses an information processing device comprising (see Shimodaira Abstract, and Figs. 1, 2, 8, 18A, and 18B, and paras. 0003 and 0041-0044, where a CPU and memory execute a computer program): a three-dimensional sensor configured to detect a three-dimensional shape of a detection target supported on a supporting member (see Shimodaira Abstract, and Figs. 1-3, 8, 18A, and 18B, and paras. 0003, 0048, and 0099-0101, where cameras are used to capture three-dimensional data for the “shape” of an object positioned on a “background surface”); and a threshold setting unit configured to set a height threshold of a height from a supporting surface of the supporting member on which the detection target is placed (see Shimodaira Abstract, and Figs. 1, 2, 8, 18A, and 18B, and paras. 0003 and 0099-0101, where a “height” threshold is used to isolate the shape of the “hole” and/or “joint” of the object used in calculating and controlling the holding posture of the robot).
Shimodaira does not explicitly disclose a binarization processing unit configured to apply binarization processing based on the height threshold to three-dimensional information representing the three-dimensional shape to thereby generate two-dimensional information representing a two-dimensional shape of the detection target.
However, Onimatsu discloses a binarization processing unit configured to apply binarization processing based on the height threshold to three-dimensional information representing the three-dimensional shape to thereby generate two-dimensional information (see Onimatsu Abstract, and Fig. 5, and paras. 0011, 0021, 0041, 0049, and 0050, where three-dimensional data is binarized using a height threshold in order to output a two-dimensional image of the objects).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the binarization technique of Onimatsu to isolate the shapes of Shimodaira, because it is predictable that using binary two-dimensional image data would reduce the memory requirements for storing the shape data since each piece of binary data only requires one bit of storage space whereas the original three-dimensional data would require several bytes of storage space by comparison.  

Claim 3 is rejected under the same analysis as claim 1 above.

Regarding claim 2, Shimodaira discloses further comprising an output unit configured to output the information to a robot control device configured to control operation of a hand of a robot that grips the detection target (see Shimodaira Abstract, and Figs. 1, 2, 8, 18A, and 18B, and paras. 0003, 0052, 0073, 0099-0101, where a “shape” such as a “hole” or “joint” are identified in the data and used to calculate and control the holding posture for the robot).
Shimodaira does not explicitly disclose two-dimensional information.
However, Onimatsu discloses two-dimensional information (see Onimatsu Abstract, and Fig. 5, and paras. 0011, 0021, 0041, 0049, and 0050, where three-dimensional data is binarized using a height threshold in order to output a two-dimensional image of the objects).

Claim 4 is rejected under the same analysis as claim 2 above.

Regarding claim 5, Shimodaira discloses wherein the threshold setting unit sets the height threshold based on information indicating a kind of the detection target (see Shimodaira Figs. 16, 17A, 17B, 18A, and 18B, and paras. 0095-0100, where the “offset height” threshold is “set to be higher than the height of the center of gravity by a predetermined degree or higher” when the kind of the detection target is solely the top hole, and the “offset height” threshold is “set to be lower than the height of the center of gravity” when the kind of the detection target is all the holes and/or solely the side holes).

Claim 6 is rejected under the same analysis as claim 5 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW M MOYER/Primary Examiner, Art Unit 2663